186 F.2d 508
Alfred DELMONT, Plaintiff-Appellant,v.AMERICAN KENNEL CLUB and The Westminster Kennel Club, Defendants-Appellees.
No. 167.
Docket 21893.
United States Court of Appeals Second Circuit.
Argued January 11, 1951.
Decided January 31, 1951.

Appeal from an order of the District Court for the Southern District of New York denying the plaintiff's motion for an injunction pendente lite in a suit for treble damages under Sections 1, 2 and 3 of the Sherman Act, 15 U.S.C.A. §§ 1, 2 and 3, and Section 4 of the Clayton Act, 15 U.S. C.A. § 15. Affirmed.
Moritt, Eisenstein & Johnson, New York City, (Frederic A. Johnson, New York City, of counsel), for plaintiff-appellant.
Regan & Barrett and Edward G. Bathon, all of New York City, for defendant-appellee American Kennel Club.
Winthrop, Stimson, Putnam & Roberts, and Peter H. Kaminer, all of New York City (John N. Regan, Edward G. Bathon, Peter H. Kaminer and James S. Rosenman, all of New York City, of counsel), for defendant-appellee Westminster Kennel Club.
Before CHASE, CLARK and FRANK, Circuit Judges.
PER CURIAM.


1
Order affirmed on the authority of Martin v. National League Baseball Club, 2 Cir., 174 F.2d 917.